DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/09/2022, with respect to the rejection(s) of independent claim(s) 1 under 35 USC § 102, and 12 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US-PGPUB No. 2019/0036914 A1 to Tzur-David et al. (hereinafter “Tzur”), and further in view of US-PGPUB No. 20130064132 A1 to Low et al. (hereinafter “Low”)
Regarding claim 1:
Tzur discloses: 
A system comprising: 
a processor (see Tzur ¶40: “… a central processing unit processor (CPU) …”);
a computer-readable storage media storing instructions (see Tzur ¶43: “Memory 120 may be … a computer non-transitory storage medium, e.g., a RAM.”) that, when executed by the processor, cause the system to automatically manage a reset operation for a managed device by (see Tzur ¶98: “… authenticating a device and/or securing a communication with the device may be automatically triggered … when a new device is connected to network 360, e.g., after a reset or addition of an IoT device”);
generating a one-time password usable by the managed device in re-enrollment of the managed device in a network following the reset operation (see Tzur ¶138: “after server 211 receives a token from a device as shown by arrow 510, server 211 (or SEU 231) may randomly generate a One-Time Password (OTP)”);
issuing the one-time password to the managed device (see Tzur ¶142: “SEU 211 may provide computing device 210 with the OTP”);
receiving an authentication request from the managed device following the reset operation, the authentication request including a post-reset password (see Tzur in ¶09 discloses, ¶09: “sending, by the password management entity, the temporary password to the authentication authority”); 
validating the post-reset password against the issued one-time password to confirm re- enrollment of the managed device in the network (see Tzur ¶09: “… comparing, by the authentication authority, the temporary password obtained from the local device with the temporary password obtained from the password management entity; and authorizing, by the authentication authority, the login if a match is found.”)
However, Tzur failed to explicitly disclose the following limitation taught by Low:
 after the post-reset password is validated, issuing network settings to the managed device that were associated with the managed device prior to the reset operation. (see Low ¶11: “… saving a basic service set identification (BSSID) that distinctly identifies a network device--e.g., a router. … The setup application may compare the BSSID being broadcasted by the router with the BSSID stored in the memory.”, 
¶12: “.… before the reset, the setup application or client device may save the current user-configurable settings of the router. … Following the reset … the setup application may reconfigure the router using at least one of the saved settings without input from the user.”,  
¶42: “The BSSID … does not change after a factory reset. Saving the BSSID 212 in the BSSID table 207 allows the network configuration component 206 to determine that the client device 130 was previously configured to connect to the router 120.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Tzur to incorporate the functionality of the network configuration component to store BSSIDs and match these IDs with the corresponding network devices, and store the network configuration settings of the network devices with the corresponding BSSIDs in a client device so that the network configuration component uses these saved settings to reconfigure a network device that was reset to factory defaults, as disclosed by Low. This modification would allow the system to reconfigure network devices automatically without user interference, thus providing the expected results of automated system recovery.
Regarding claim 3:
The combination of Tzur and Low disclose: 
The system of claim 1, wherein validating the post-reset password comprises checking
the post-reset password against a one-time password stored on a storage server (see Tzur ¶142: “as shown by arrow 545, a user may login to server 211 using … a password or other credentials and the OTP … the OTP received from computing device 210 and other credentials of the user may be checked …”, 
¶264: “the temporary password obtained from local device 1014 may be compared with the temporary password obtained from password management entity 1012”).  
Regarding claim 4:
The combination of Tzur and Low disclose:
The system of claim 3, wherein validating the post-reset password further comprises checking the post-reset password against a validity criteria (see Tzur ¶264: “The temporary password may be deleted or replaced from authentication authority 1010 after a certain criterion is met”).
Regarding claim 5:
The combination of Tzur and Low disclose: 
The system of claim 4, wherein the validity criteria is a time-bound validity criteria, and the post-reset password must be received from the managed device within a time limit specified by the time- bound validity criteria (see Tzur ¶19: “… deleting the temporary password from the authentication authority after comparing and/or after a predetermined time period from the creation of the temporary password”).  
Regarding claim 6:
The combination of Tzur and Low disclose: 
The system of claim 4, wherein the validity criteria is a location- bound validity criteria (see Tzur ¶154: “operation details sent as shown by arrow 615 may include a location of node 605”).  
Regarding claim 10:
The combination of Tzur and Low disclose:
The system of claim 1, wherein issuing the one-time password to the managed device further comprises instructing the managed device to install the one-time password in a persistent storage area such that the one-time password persists through the reset operation (see Tzur ¶141: “As shown by arrow 535, computing device 210 may provide the received OTP2 to SEU 211 and, using OTP1 (received as shown by arrow 520) and OTP2, SEU 211 may construct the OTP.”).  
Regarding claim 21:
The combination of Tzur and Low disclose:
(New) The system of claim 1, wherein the network settings comprise multiple security settings that are issued to the managed device by the system after the reset operation and that were associated with the managed device prior to the reset operation (see Low ¶47: “… before the router 120 was reset, the network configuration component 206 or client device 130 may have saved one of more settings of the router 120. These settings may include the user-configurable settings such as a network name, NAT settings, security settings, port forwarding and the like.”).  
The same motivation applied to claim 1 applies to claim 21.
Regarding claim 22:
The combination of Tzur and Low disclose:
(New) The system of claim 1, wherein the network settings comprise a certificate that is issued to the managed device by the system after the reset operation and that was associated with the managed device prior to the reset operation (see Low ¶47: “… before the router 120 was reset, the network configuration component 206 or client device 130 may have saved one of more settings of the router 120. These settings may include … NAT settings …”).  
The motivation applied to claim 1 applies to claim 22.
Claims 2, 8,17, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tzur, Low and further in view of USPAT No. 7444394 B2 to Igarashi et al (hereinafter “Igarashi”)
Regarding claim 2: 
The combination of Tzur and Low disclose the system of claim 1, but failed to explicitly disclose the following limitations taught by Igarashi: 
wherein automatically managing the reset operation of the managed device further comprises: 
displaying a listing of managed devices on a graphical user interface (see Igarashi ¶213 ¶213: “… the device list module which is a module for displaying on a list, all the devices connected to the network”, see FIG. 15);  Page 22 of 27Attorney Docket No.: 407562-US-NP  
receiving a selection of the managed device from the listing of managed devices to indicate that a reset operation should be performed on the selected managed device (see Igarashi ¶387: “… when the user selects the [End] button, the network interface board automatically resets …”); 
issuing a reset operation to the selected managed device (see Igarashi ¶1179: “When the user selects the [Yes (Y)] button in the dialog of FIG. 128, hard reset of the network interface board is performed …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the combination of Tzur and Low to incorporate the functionality of the device list module to display the list of devices and available functionalities (operations) on the display as disclosed by Igarashi. Such modification would allow the system to allow a user selectively reset devices and reconfigure devices as required. 
Regarding claim 8:
The combination of Tzur and Low disclose the system of claim 1, but failed to explicitly disclose the following limitations taught by Igarashi: 
wherein the reset operation is submitted by an administrator of the network (see Igarashi ¶05: “The user usually acts as the system control administrator” 
¶1179: “When the user selects the [Yes (Y)] button in the dialog of FIG. 128, hard reset of the network interface board is performed …”).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the combination of Tzur and Low to incorporate the functionality of the device list module to display the list of devices and available functionalities (operations) on the display as disclosed by Igarashi. Such modification would allow the system to allow a user selectively reset devices and reconfigure devices as required.
Regarding claim 17:
Tzur discloses: 
A system (see Tzur 40: “… a system or computing device …”) comprising: 
a processor (see Tzur ¶40: “… a central processing unit processor (CPU) …”);  
a memory storing computer-readable instructions (see Tzur ¶39: “…  non-transitory storage medium that may store instructions to perform operations …”), which when executed by the processor, cause the Page 25 of 27Attorney Docket No.: 407562-US-NP processor to re-enroll the system in a network automatically by: 
receiving, from a management server (see Tzur ¶138: “… server 211 …), a one- time password for use in re-enrollment of the system into the network (see Tzur ¶138: “… after server 211 receives a token from a device as shown by arrow 510, server 211 (or SEU 231) may randomly generate a one-time password (OTP).”);    
installing the one-time password into a persistent storage area (¶141: “As shown by arrow 535, computing device 210 may provide the received OTP2 to SEU 211 and, using OTP1 (received as shown by arrow 520) and OTP2, SEU 211 may construct the OTP.”, 
¶56: “… SEU 211 may be or may include: memory 120; executable code 125; and controller 105.”, and 
¶43: “Memory 120 may be or may include… a long-term memory unit, or other suitable memory units or storage units.”); 
issuing the one-time password that was installed in the persistent storage area to the management server for validation to re-enroll the system in the network (see Tzur ¶142: “As shown by arrow 540, SEU 211 may provide computing device 210 with the OTP and, as shown by arrow 545, a user may login to server 211 using his or her name, a password or other credentials and the OTP … the OTP received from computing device 210 and other credentials of the user may be checked and, if a match is found, the login may be authorized or permitted.”); 
However, Tzur failed to explicitly disclose the following limitations taught by Low:
receiving, from the management server (see Low ¶42: “… the network configuration component 206 …”), network settings that were associated with the system prior to initiating the reset process (see Low ¶12: “.… before the reset, the setup application or client device may save the current user-configurable settings of the router. … Following the reset … the setup application may reconfigure the router using at least one of the saved settings without input from the user.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Tzur to incorporate the functionality of the network configuration component to store BSSIDs and match these IDs with the corresponding network devices, and store the network configuration settings of the network devices with the corresponding BSSIDs in a client device so that the network configuration component uses these saved settings to reconfigure a network device that was reset to factory defaults, as disclosed by Low. This modification would allow the system to reconfigure network devices automatically without user interference, thus providing the expected results of automated system recovery. 
The combination of Tzur and Low failed to explicitly disclose the following limitation taught by Igarashi:
initiating a reset process to reset the system to an initial factory settings state (see Igarashi: “[Device (D)]--[Network interface board initialize (D)]: Initializes the network interface board returning it to the factory default settings”);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the combination of Tzur and Low to incorporate the functionality of resetting the system to an initial factory setting, as disclosed by Igarashi. This modification would allow the system to factory reset a managed device without user interference when the system detects a system failure or malicious activity that needs to be factory reset. 
Regarding claim 19:
The combination of Tzur, Low and Igarashi disclose:  
The system of claim 17, wherein the one-time password stored in the persistent storage (see Tzur ¶110: “SEU 211 …”) area persists through the reset process (see Tzur ¶45: “several known values 127 such as a serial number… may be known to, or included in, an appliance (e.g. stored in ROM)”,
¶110: “SEU 211 in computing device 210 … may obtain and store a known value 127”, 
¶141: “As shown by arrow 535, computing device 210 may provide the received OTP2 to SEU 211 and, using OTP1 (received as shown by arrow 520) and OTP2, SEU 211 may construct the OTP.”)
Regarding claim 23:
Tzur discloses:
(New) A method performed by a computing device, the method comprising: 
receiving, from a management server (see Tzur ¶138: “… server 211 …), a one-time password for use in re- enrollment of the computing device into a network (¶138: “… after server 211 receives a token from a device as shown by arrow 510, server 211 (or SEU 231) may randomly generate a one-time password (OTP).”); 
installing the one-time password into a persistent storage area (see Tzur ¶141: “As shown by arrow 535, computing device 210 may provide the received OTP2 to SEU 211 and, using OTP1 (received as shown by arrow 520) and OTP2, SEU 211 may construct the OTP.”, 
¶56: “… SEU 211 may be or may include: memory 120; executable code 125; and controller 105.”, and 
¶43: “Memory 120 may be or may include… a long-term memory unit, or other suitable memory units or storage units.”);
issuing the one-time password that was installed in the persistent storage area to the management server for validation to re-enroll the computing device in the network (see Tzur ¶142: “As shown by arrow 540, SEU 211 may provide computing device 210 with the OTP and, as shown by arrow 545, a user may login to server 211 using his or her name, a password or other credentials and the OTP … the OTP received from computing device 210 and other credentials of the user may be checked and, if a match is found, the login may be authorized or permitted.”); 
However, Tzur failed to explicitly disclose the following limitations taught by Low:
receiving, from the management server (see Low ¶42: “… the network configuration component 206 …”), network settings that were associated with the computing device prior to initiating the reset process (see Low ¶12: “.… before the reset, the setup application or client device may save the current user-configurable settings of the router. … Following the reset … the setup application may reconfigure the router using at least one of the saved settings without input from the user.”);
and configuring the computing device according to the network settings (see Low ¶47: “… the network configuration component 206 may use these saved settings to restore the router 120 to its previous functionality.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Tzur to incorporate the functionality of the network configuration component to store BSSIDs and match these IDs with the corresponding network devices, and store the network configuration settings of the network devices with the corresponding BSSIDs in a client device so that the network configuration component uses these saved settings to reconfigure a network device that was reset to factory defaults, as disclosed by Low. This modification would allow the system to reconfigure network devices automatically without user interference, thus providing the expected results of automated system recovery.
The combination of Tzur and Low failed to explicitly disclose the following limitation taught by Igarashi:
initiating a reset process to reset the computing device to an initial factory settings state (see Igarashi: “[Device (D)]--[Network interface board initialize (D)]: Initializes the network interface board returning it to the factory default settings”);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the combination of Tzur and Low to incorporate the functionality of resetting the system to an initial factory setting, as disclosed by Igarashi. This modification would allow the system to factory reset a managed device without user interference when the system detects a system failure or malicious activity that needs to be factory reset.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tzur, Low and further in view of DE PATENT No. 102017121648 B3 Frank et al (hereinafter Frank)
Regarding claim 7
The combination of Tzur and Low disclose the system of claim 1, but failed to explicitly disclose the following limitation taught by Frank:
wherein automatically managing the reset operation of the managed device further comprises determining whether the managed device includes a hardware authenticator for re-enrollment of the managed device on the network after reset of the managed device (see Frank page 5, lines 28-31: “… the OTP is used to access a replacement certificate which is stored in a secure memory area, for example a trusted platform module TPM, of the terminal. This first embodiment variant is used when a registration at the terminal must be made by means of a certificate, for example, is mandatory due to a company policy.”);
and issuing the one-time password to the managed device responsive to a determination that the managed device lacks the hardware authenticator (see Frank page 5, lines 31-35: “Alternatively, … the OTP can be used as a second factor for logging in at the terminal with a user name and a further password. … a conventional login on the terminal is only released after a successful verification and verification of the OTP, so that the two-factor authentication is retained …”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the combination of Tzur and Low to incorporate the functionality of the terminal to use the OTP to access a replacement certificate which is stored in a secure memory, such as TPM, if registration at the terminal must be made by a certificate, or alternatively use the OTP to authenticate the user if a certificate is not needed or TPM is not present, as disclosed by Frank. This modification would allow the system to be used in devices that do or do not that have a hardware authenticator, still providing the same level of authentication.
Regarding claim 12:
Tzur discloses;
A method comprising: 
generating a one-time password for use by the device in automatic re-enrollment in the network after reset of the device upon determining that the device does not include the hardware authenticator (see Tzur ¶138: “after server 211 receives a token from a device as shown by arrow 510, server 211 (or SEU 231) may randomly generate a One-Time Password (OTP)”); 
Page 24 of 27Attorney Docket No.: 407562-US-NP issuing the generated one-time password to the device (see Tzur ¶142: “SEU 211 may provide computing device 210 with the OTP”).
However, Tzur failed to explicitly disclose the following limitation taught by Low:
receiving a request to reset a device on a network, the device having been configured according to one or more previous network settings (see Low ¶35: “… a reset may be performed by activating a switch on the router 120 or by remote command via a wireless or wired connection. 
¶10: “…the match indicates that the network device was previously configured and subsequently reset.”);  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Tzur to incorporate the functionality of the network configuration component to store BSSIDs and match these IDs with the corresponding network devices, and store the network configuration settings of the network devices with the corresponding BSSIDs in a client device so that the network configuration component uses these saved settings to reconfigure a network device that was reset to factory defaults, as disclosed by Low. This modification would allow the system to reconfigure network devices automatically without user interference, thus providing the expected results of automated system recovery.
The combination of Tzur and Low failed to explicitly disclose the following limitation taught by Frank:
determining that the device does not include a hardware authenticator for re-enrollment of the device on the network after reset of the device (see Frank, page 13, lines 35-36: “… information can be stored in the protected memory area of the terminal (TPM) and retrieved from there using the OTP as the backup mechanism”, and 
on page 5, lines 28-30, Frank also disclosed: “… the OTP is used to access a replacement certificate which is stored in a secure memory area, for example a trusted platform module TPM”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the combination of Tzur and Low to incorporate the functionality of the terminal to use the OTP to access the trusted platform module (TPM), which is a hardware authenticator, as disclosed by Frank. Such modification would allow the system to determine, by using the OTP, if there is a hardware authenticator installed on the terminal.
Regarding claim 13
The combination of Tzur, Low and Frank disclose: 
The method of claim 12, further comprising: 
receiving the one-time password from the device after the device was reset (see Tzur ¶09: “sending, by the password management entity, the temporary password to the authentication authority”
¶141: “computing device 210 may provide the received OTP2 to SEU 211”); 
validating the one-time password (Tzur ¶09: “comparing, by the authentication authority, the temporary password obtained from the local device with the temporary password obtained from the password management entity; and authorizing, by the authentication authority, the login if a match is found.”); 
issuing the one or more previous network settings to the device responsive to successful validation of the one-time password (see Low ¶11: “… saving a basic service set identification (BSSID) that distinctly identifies a network device--e.g., a router. … The setup application may compare the BSSID being broadcasted by the router with the BSSID stored in the memory.”, 
¶12: “.… before the reset, the setup application or client device may save the current user-configurable settings of the router. … Following the reset … the setup application may reconfigure the router using at least one of the saved settings without input from the user.” 
¶47: “These settings may include … a network name, NAT settings, security settings, port forwarding and the like.”).  
	The same motivation applied to claim 1 applies to claim 12.
Regarding claim 14
The combination of Tzur, Low and Frank disclose:   
The method of claim 13, wherein validating the one-time password comprises checking the one-time password against a one-time password stored on a storage server (see Tzur ¶142: “At server 211, the OTP received from computing device 210 and other credentials of the user may be checked …”, 
¶264: “the temporary password obtained from local device 1014 may be compared with the temporary password obtained from password management entity 1012”).  
Regarding claim 15
The combination of Tzur, Low and Frank disclose:  
The method of claim 14, wherein validating the one-time password further comprises checking the one-time password against a validity criterion (see Tzur ¶264: “The temporary password may be deleted or replaced from authentication authority 1010 after a certain criterion is met”).  
Regarding claim 16
The combination of Tzur, Low and Frank disclose:  
The method of claim 15, wherein the validity criteria is a time- bound validity criteria, and the one-time password must be received from the device within a time limit specified by the time- bound validity criteria (see Tzur ¶19: “deleting the temporary password from the authentication authority after comparing and/or after a predetermined time period from the creation of the temporary password”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tzur, Low, Igarashi and further in view of Frank  
Regarding claim 20
The combination of Tzur, Low and Igarashi disclose the system of claim 17, but failed to explicitly disclose the following limitation taught by Frank:
wherein re-enrolling the system in the network automatically comprises: 
indicating, to the management server, that a hardware authenticator is not present in the system (see Frank, page 13, lines 35-36: “… information can be stored in the protected memory area of the terminal (TPM) and retrieved from there using the OTP as the backup mechanism”, and on page 5, lines 28-30, Frank also disclosed: “… the OTP is used to access a replacement certificate which is stored in a secure memory area, for example a trusted platform module TPM”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the combination of Tzur, Low and Igarashi to incorporate the functionality of the terminal to use the OTP to access the trusted platform module (TPM), which is a hardware authenticator, as disclosed by Frank. Such modification would allow the system to determine, by using the OTP, if there is a hardware authenticator installed on the terminal.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tzur, Low and further in view of FR PATENT No. 2956272 A1 Corbel Regis (hereinafter Regis)
Regarding claim 9
The combination of Tzur and Low disclose the system of claim 1, but the combination of Tzur and Low failed to explicitly disclose the following limitation taught by Regis:
wherein the reset operation is automatically initiated by the system upon determining that the managed device contains a malicious threat (Regis discloses in page 2, lines 23-24 and lines 30-31: “The present invention aims in particular to provide an OTP system for considering a machine reset machine without human intervention … Thus, the reset of the equipment is fully automated and does not require human intervention”,
and page 3, lines 48-50 Regis also disclosed: “During the very first initialization (or during a reset following the blocking of authentications following an error or an attempted hacking), the equipment 20 and the equipment 21 connect to an authentication serve 22”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the combination of Tzur and Low to incorporate the automated reset functionality during an attempted hacking as disclosed by Regis, such modification would provide increased system security by resetting or blocking malicious devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cho et al.  (US-PGPUB No. 2013/0139089 A1)- disclosed is a user interface (UI)- providing system and method for device control.
Brannon (US-PGPUB No. 2017/0126660 A1)- disclosed Systems and methods for multi-factor authentication using one-time passwords. 
Thom et al. (US-PGPUB No. 2011/0099625 A1)- disclosed the utilization of an existing Trusted Platform Module to provide for a One-Time Password mechanism
Reagan et al. (US-PGPUB No. 2016/0188307 A1)- disclosed persistent enrollment of a device in a remote management server connected via network.
Gallant et al. (US-PGPUB No. 2016/0352702 A1)- disclosed a password reset mechanism for a secured device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS HABTEGEORGIS whose telephone number is (571)272-1916. The examiner can normally be reached M-F 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.H./Examiner, Art Unit 2491                                                                                                                                                                                                        /DANIEL B POTRATZ/Primary Examiner, Art Unit 2491